Title: To James Madison from Thomas Montgomery, 23 September 1816
From: Montgomery, Thomas
To: Madison, James


        
          Sir,
          Winchester, Kentucky, 23d. Sept. 1816.
        
        The Office of judge of the United states district court for the district of Kentucky has just been vacated by the death of the honorable Harry Innis. There is little doubt there will be many candidates for the office, and as little, that your excellency would be pleased to receive such information from this state as will enable you to select a fit person for the office; under this view of the matter I take the liberty of recommending Mr. Robert Trimble of Bourbon county to your notice, as a person in all respects worthy of the office. Mr. Trimble is a gentleman of high standing in the profession of the law, of unimpeachable moral character, and some years since filled the office of Chief Justice of Kentucky with distinguished propriety, & to the satisfaction of all in the list acquainted with judicial proceedings. I have the honor to be with very high respect Your Most Obedient Servant
        
          Thomas Montgomery
        
      